IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00052-CV
 
John Criado,
                                                                      Appellant
 v.
 
Noel H. Jaimes,
                                                                      Appellee
 
 
 

From the 19th District Court
McLennan County, Texas
Trial Court No. 2005-1475-1
 

ORDER ASSIGNING MEDIATOR





 
          On March 22, 2006, this case was abated
and referred to mediation.
          The parties have been unable to agree
upon a mediator.  Therefore, the Court assigns Rex Davis as mediator for this
case.  The address and telephone number for Rex Davis are:
510 N Valley Mills Dr. #500
Waco,
 TX 76710-6077
(254) 772-8022
 
Mediation must occur within thirty days after
the date of the order assigning a mediator.
          Before the first scheduled mediation
session, each party must provide the mediator and all other parties with an
information sheet setting forth the party’s positions about the issues that
need to be resolved.  At or before the first session, all parties must produce
all information necessary for the mediator to understand the issues presented. 
The mediator may require any party to supplement the information required by
this Order.
          Named parties must be present during
the entire mediation process, and each corporate party must be represented by a
corporate employee, officer, or agent with authority to bind the corporate
party to settlement.
          Immediately after mediation, the
mediator must advise this Court, in writing, only that the case did or did not
settle and the amount of the mediator’s fee paid by each party.  The mediator’s
fees will be taxed as costs.  Unless the mediator agrees to mediate without
fee, the mediator must negotiate a reasonable fee with the parties, and the
parties must each pay one-half of the agreed-upon fee directly to the mediator.
          Failure or refusal to attend the
mediation as scheduled may result in the imposition of sanctions, as permitted
by law.  
 
                                                                   PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
(Justice
Vance not participating)
Mediator
assigned
Order
issued and filed April 26, 2006
Do
not publish


 justify">                                                                               PER CURIAM

Before   Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed November 20, 1996
Do not publish